Citation Nr: 9920826	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  95-03 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.

2.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim of entitlement to 
service connection for a right knee disorder.

3  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim of entitlement to 
service connection for bilateral hearing loss.

4  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim of entitlement to 
service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1971 and again from December 1984 to February 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision by the 
Indianapolis, Indiana Department of Veterans Affairs (VA) 
Regional Office (RO).  By that decision, the RO granted 
service connection for PTSD and assigned a 10 percent 
disability rating.  The RO also determined that new and 
material evidence had not been submitted sufficient to reopen 
the veteran's claims of entitlement to service connection for 
a right knee condition, back condition, or defective hearing.  
This case was subsequently transferred to the St. Petersburg, 
Florida RO.

The Board notes that in May 1997, the veteran's disability 
rating for his service-connected PTSD was increased to 30 
percent.  In AB v. Brown, 6 Vet. App. 35 (1993), the United 
States Court of Appeals for Veterans Claims held that on a 
claim for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  In this case, the veteran has 
continued to express disagreement with the disability rating 
assigned for his service-connected PTSD.


FINDINGS OF FACT

1.  The evidence shows that the veteran is unable to obtain 
or retain employment due to his service-connected PTSD.

2.  The veteran's claim of entitlement to service connection 
for a right knee condition was originally denied by the RO in 
May 1985.  

3.  In August 1987, the RO reopened and denied the veteran's 
claim of entitlement to service connection for a right knee 
condition.

4.  Evidence submitted since the August 1987 RO decision is 
cumulative and not so significant that it must be considered 
in order to fairly decide the merits of the claim.

5.  The veteran's claims of entitlement to service connection 
for a back condition and defective hearing loss were 
originally denied by the RO in June 1990.  

6.  Evidence submitted since the June 1990 RO decision is 
cumulative and not so significant that it must be considered 
in order to fairly decide the merits of these claims.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 100 percent evaluation for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9400 
(1998); 38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).

2.  The RO's August 1987 rating decision was not appealed and 
became final one year after the veteran was notified of the 
decision.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104, 20.200, 20.201, 20.202, 20.302, 20.1103 (1998).

3.  Evidence submitted since the RO's August 1987 decision is 
not new and material; thus, the veteran's claim of 
entitlement to service connection for right knee disorder is 
not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).

4.  The RO's June 1990 rating decision was not appealed and 
became final one year after the veteran was notified of the 
decision.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104, 20.200, 20.201, 20.202, 20.302, 20.1103 (1998).

5.  Evidence submitted since the RO's June 1990 decision is 
not new and material; thus, the veteran's claims of 
entitlement to service connection for a back disorder and 
bilateral hearing loss are not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will separately discuss 
the issues on appeal.

Entitlement to an increased evaluation for PTSD, currently 
evaluated as 30 percent disabling.

Initially, the Board concludes that the veteran's increased 
rating claim is well grounded within the meaning of the 
statutes and judicial construction.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107.  In the instant case, the 
veteran's representative has contended that over three years 
of VA outpatient records from the VA Clinic in Fort Myers are 
not of record, and should be obtained before the Board 
renders a decision.  However, the Board notes that VA 
outpatient records dated between July 1995 and February 1997 
from the VA Clinic in Fort Myers are already of record.  
Additionally, although there may be more recent outpatient 
records that are not presently associated with the veteran's 
claims folder, the Board notes that there is ample medical 
and other evidence of record, including several recent VA 
examinations, several psychological evaluations conducted by 
the Social Security administration, and an opinion regarding 
vocational rehabilitation.  Thus, in light of the ample 
medical and other evidence already of record, the Board finds 
that no further development is required in order to comply 
with VA's duty to assist as mandated by 38 U.S.C.A. § 
5107(a).

Applicable Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (1998), 
which require the evaluation of the complete medical history 
of the veteran's condition. 


Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   In Fenderson 
v. West, 12 Vet. App. 119 (1999), the Court held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1998).

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA's Schedule, 38 C.F.R. Part 4, 
was amended with regard to rating mental disorders.  61 Fed. 
Reg. 52695 (Oct. 8, 1996) (codified at 38 C.F.R. § 4.130).  
Because the veteran's claim was filed before the regulatory 
change occurred, he is entitled to application of the version 
most favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 
308, 311 (1991).  In the instant case, the RO provided the 
veteran notice of both the revised and the old regulations in 
the June 1996 and May 1997 Supplemental Statements of the 
Case.  Thus, the Board finds that it may proceed with a 
decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-394(1993).

Before November 7, 1996, the VA Schedule read as follows:

General Rating Formula for Psychoneurotic Disorders:

100%  The attitudes of all contacts 
except the most intimate are so adversely 
affected as to result in virtual 
isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment.

70%  Ability to establish and maintain 
effective or favorable relationships with 
people is severely  impaired. The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment. 

50%  Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment. 

30%  Definite impairment in the ability 
to establish or maintain effective and 
wholesome relationships with people, with 
psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, 
efficiency, and reliability levels as to 
produce definite industrial impairment.  

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).   

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual Background

The record shows that the veteran was hospitalized in March 
1993 and April 1993 for treatment related to PTSD.  The VA 
hospital summary shows that the veteran wanted to work on his 
anger control and that he reported that he had difficulty 
concentrating and experiences nightmares.  The veteran 
described his future as "dim" but still expressed interest 
in some activities.  The VA examiner noted that the veteran 
experienced recurring dreams and occasionally saw Vietnamese 
soldiers in his mind even though he was aware of the real 
world at the time and behaved appropriately.  The VA examiner 
noted symptoms of violent outbursts and hyperalertness but 
indicated that the veteran cooperated and participated in 
group therapy.  The veteran was diagnosed with PTSD and mixed 
substance abuse in remission, and the VA examiner noted a GAF 
score between 41 and 53. 

In July 1993, a VA examination was conducted.  The VA 
examiner noted that the veteran had a history of being 
committed on several occasions for disruptive and threatening 
behavior even before his most recent 1993 hospitalization.  
The VA examiner indicated that the veteran was first admitted 
for a one week period in 1974 at Fort Wayne after he "went 
off" on someone and again for a thirty day period in 1984 
for severe depression during a divorce.  The VA examiner also 
noted a 1988 incident in which the veteran was admitted to 
the Marion VA Medical Center after a stand off with police in 
which he threatened to shoot them and then himself.  The 
veteran reported both depression and drug use during that 
time.  The VA examiner also noted periods in 1989 and 1992 in 
which the veteran was admitted after threatening two 
girlfriends and then attempting suicide.  The veteran 
reported a history of drug and alcohol abuse but insisted 
that he had been off of both since September 1992.  The 
veteran also indicated that he was first diagnosed with PTSD 
in 1985 but did not receive any treatment. The VA examiner 
concluded that the veteran did meet the criteria for PTSD but 
that his symptoms were mild.  The VA examiner found that 
although the veteran has a history of alcoholism, he had been 
sober for over a year and could work if he set his mind to it 
and used available supportive counseling.

In March 1994, the veteran was evaluated by Dr. V.P. for the 
Social Security Administration.  The physician noted a 
history of difficulty controlling anger, difficulty sleeping, 
and constant nightmares and flashbacks to Vietnam.  The 
veteran reported that he used to drink heavily but has only 
had two drinks over the previous year and a half, and that he 
has a difficult time maintaining employment due to his anger 
control and mental instability.  The physician noted that the 
veteran experiences flashbacks and some visual 
hallucinations, but that his thought was coherent without 
looseness, circumstantiality, or tangentiality.  The 
physician diagnosed the veteran with PTSD and alcohol 
dependency in remission, and noted a GAF score of about 30 to 
40.  The physician also indicated that psychosocial stress 
was severe due to the veteran's PTSD.

In June 1994, the Social Security Administration found that 
the veteran has been unable to engage in any substantially 
gainful employment since the onset of his current 
disabilities, which the Administration noted to be PTSD, 
personality disorder, anxiety disorder, substance abuse, and 
arthritis.  These disabilities were found to qualify as 
"severe" under the law for the purposes of granting of 
Social Security benefits.

In March 1995, the veteran was again hospitalized for a one-
month period, this time for treatment related to alcohol and 
drug abuse.  In the discharge summary, the VA physician noted 
that the veteran had made only minimal progress during his 
stay, and that the prognosis was poor.  The physician noted 
that while in the treatment program, the veteran was seen for 
treatment of his PTSD issues.  However, the physician 
indicated that the veteran was found to not be an acceptable 
candidate for the PTSD program and was referred to the 
Sarasota Vet Center.  After hearing this, the veteran 
apparently became quite angry and indicated that he would not 
seek further treatment in the substance abuse program.  The 
veteran was diagnosed with various substance abuse problems 
and a personality disorder, not otherwise specified, and 
assigned a GAF score of 55/55.

VA outpatient records dated between July 1995 and February 
1997 show ongoing treatment for PTSD and other disabilities.  
The records reflect that the veteran received both counseling 
and medications.  Symptoms such as hopelessness, difficulty 
controlling anger, and a depressed and anxious affect were 
noted.

In September 1995, another VA examination was conducted.  The 
VA examiner noted that the veteran was still unemployed.  The 
veteran reported that he was recently approved for education 
benefits and planned to start classes soon.  The veteran also 
reported that he consumed six to twelve cans of beer a day 
but no longer used marijuana or other addictive substances.  
The veteran complained of anxiety and continued difficulty 
sleeping, and that he prefers being isolated.  The VA 
examiner found his mood to be dysphoric, tense, anxious, and 
serious, and that his affect was constricted.  The examiner 
also found that groom and hygiene were appropriate and that 
thought processes were logical and coherent.  The veteran was 
diagnosed with chronic PTSD, controlled alcohol dependency, 
and marijuana dependency in full remission.

In May 1996, the veteran was seen by a psychologist to 
determine his chances for vocational rehabilitation.  The 
psychologist noted the veteran's long history of anger 
outbursts and substance abuse as well as his PTSD.  The 
psychologist found that the veteran was a very disturbed 
individual who can be characterized as being chronically 
tense, depressed, confused, and insecure, with poor judgment.  
The veteran was also noted to be quite suspicious of others 
in a mildly paranoid way, and extremely sensitive to 
criticism, and the psychologist noted that his main defense 
was to withdraw from others either physically or through drug 
use.  The psychologist noted anxiety which is extremely 
limiting in tasks involving short-term memory, mental 
calculations, interpersonal relationships, planning ability, 
and concentration.  The psychologist concluded that the 
veteran was a chronically anxious and disturbed individual 
with both emotional and medical constraints on his potential 
for satisfactory work adjustment.  He further concluded that 
because of the veteran's chronic anxiety disorder, substance 
abuse history and current emotionally unstable emotional 
condition, his prognosis for work adjustment was not good.  
He concluded that because he did not think the veteran is 
capable of persisting in a work situation with the normal 
amount of production requirements or the normal amount of 
stress, his prognosis for vocational rehabilitation was poor.

In September 1996, a physician examined the veteran for the 
Social Security Administration.  The physician noted a 
history of PTSD as well as various physical disabilities.  
The physician noted that the veteran experiences hostility, 
depression, and is difficult to get along with, and that if 
he is not on medication, he will wander around, worry, 
experience paranoia, and check to make sure the area around 
him is safe.  The veteran reportedly complained of difficulty 
concentrating but indicated that he felt his medical is 
controlling his problem.

In April 1997, another VA examination was conducted.  The VA 
examiner found the veteran's grooming and hygiene adequate, 
and his speech fluent.  The veteran's mood was noted to be 
depressed and anxious, and the examiner described him as 
tense.  Thought processes were noted to be logical and 
coherent with no signs of delusions or bizarre ideation.  
Perceptual functioning was intact, and the veteran was noted 
to be alert and correctly oriented.  The examiner concluded 
that the veteran had probably lived a lifestyle on the 
periphery of primary culture, and noted that his comportment 
suggested a personality make-up with strong schizoid 
features.  Socially, the veteran appeared unresponsive and 
the examiner found that he is probably accustomed to leading 
a bleak existence.  The examiner concluded that the veteran 
was probably quite traumatized by the events in Vietnam, and 
was very susceptible to being taken by surprise.  The veteran 
was diagnosed with PTSD, personality disorder, not otherwise 
specified, and schizoid, dependent, and schizoid-type 
features.  He was also diagnosed with a history of substance 
abuse and pain disorder associated with both psychological 
factors and a chronic general medical condition.  A GAF score 
of 65 was noted.

In September 1997, the Social Security Administration issued 
another decision in which it found that the veteran is 
severely disabled and incapable of gainful employment due to 
a personality disorder, PTSD, a history of substance abuse, 
lumbar back syndrome, and the residuals of carpal tunnel 
syndrome.

In March 1998, the veteran was informed by a vocational 
rehabilitation counselor that it was not considered feasible 
that vocational rehabilitation would result in his becoming 
employed.  He was advised that if he can document the 
stabilization of his PTSD in the future through continuing 
participation in mental health counseling, he should reapply 
for vocational rehabilitation.

In May 1998, a VA examination was conducted.  The VA examiner 
found that the veteran shows signs of PTSD, but noted that it 
is difficult to decide how much of this has developed from 
substance abuse, and how much is a result of his basic 
personality disorder, which has made interpersonal 
relationships difficult for him his whole life.  The veteran 
was noted to show tremendous anger, and some increased 
startled reaction, from nightmares, flashbacks of shelling, 
and people being killed.  The VA examiner concluded that it 
was reasonable to diagnose him with PTSD, but in a fairly 
mild form, superimposed on his previous personality disorder.  
A GAF score of 60 was noted.  The VA examiner found that the 
veteran is not employable at this time and is probably not 
amenable to treatment.

In May 1999, the veteran testified at a hearing before the 
undersigned.  The veteran testified that he has been turned 
down for vocational rehabilitation due to his PTSD because 
they felt that this disability renders him unemployable, and 
that a VA examiner has also found him unemployable due to his 
PTSD.  He testified that he has no social life and spends 
most of his time watching television or listening to the 
radio.  He reported that he is married but that his 
relationship with his wife is "pretty rocky" due to his 
mental problems.  He also testified to difficulty sleeping, 
flashbacks, a history of nightmares, and pervasive thoughts 
of Vietnam.  He indicated that the last time he worked was in 
either 1991 or 1992.

Analysis

Under the old regulation, the finding of only one of the 
criteria listed for a particular rating in Diagnostic Code 
9400 may be sufficient to support the assignment of that 
rating.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  
Accordingly, the Board has considered whether the veteran 
would be entitled to a 100 percent evaluation based upon a 
demonstrated inability to maintain employment. 

After carefully reviewing the evidence of record, the Board 
finds that while the veteran may not have demonstrated every 
symptom set forth in 38 C.F.R. § 4.132, Diagnostic Code 9400 
(1996), the veteran has presented competent evidence 
demonstrating that his PTSD is of such severity that he is 
currently unable to retain employment.  The Board notes that 
numerous medical examiners, including the May 1998 VA 
examiner, have all found that the veteran is not only 
presently unemployable, but that he is not amenable to any 
treatment or vocational rehabilitation that is likely to 
render him able to maintain any form of gainful employment in 
the near future.

The Board acknowledges that many of these medical examiners 
rested their opinions as to the veteran's unemployability not 
only on his PTSD, but also on several other psychological and 
physical disabilities, as well as the veteran's history of 
alcohol and drug abuse.  The Board also recognizes that some 
of the medical evidence of record does point to only a mild 
PTSD condition superimposed over a more severe personality 
disorder.

However, as noted above, the use of terminology such as 
"mild" by examiners, although evidence to be considered by 
the Board, is not dispositive of an issue.  Rather, all of 
the evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104; 38 C.F.R. 
§§ 4.2, 4.6. 

In this case, the medical evidence of record has consistently 
demonstrated that most examiners appear unable to 
differentiate as to which of the veteran's symptoms are 
attributable to his PTSD and which are attributable to his 
underlying personality disorder, substance abuse, or other 
disabilities.  Further, the Board notes that when the veteran 
was evaluated for vocational rehabilitation, it was 
apparently noted that he was unable to work solely due to an 
unstable PTSD condition.  Additionally, numerous medical 
examiners have consistently attributed many of the veteran's 
more severe symptoms, such as anger outbursts, 
hallucinations, flashbacks, and nightmares, to his PTSD.  

Therefore, in light of the inability of numerous examiners to 
differentiate as to what degree of the veteran's inability to 
work is attributable to his PTSD, as well as the apparent 
findings of at least one examiner that he is unable to work 
solely due to PTSD, and the severe symptomatology that has 
been consistently attributed to his PTSD, the Board finds 
that the evidence of record is in relative equipoise as to 
whether the veteran is demonstratably unemployable due to his 
service-connected PTSD.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3. 

The Board notes that in Fluharty v. Derwinski, 2 Vet. App. 
409, 413 (1992), the Court addressed a similar situation in 
the context of the issue of entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability due to service-connected disorders.  In that 
case, the Court found that the Board had not provided 
sufficient reasons and bases as to why it found the veteran 
to be employable.  In remanding the case, the Court held that 
when the evidence may be so evenly balanced that the Board is 
unable to determine whether appellant's unemployability is 
caused by his non-service-connected disabilities or by his 
service-connected disabilities, then the "benefit of the 
doubt" doctrine may apply.  See also Martin v. Brown, 4 Vet. 
App. 136, 139 (1993).

The Board finds that the reasoning of Fluharty is applicable 
to the case in hand, as the Board believes that the medical 
evidence of record demonstrates an inability to determine 
whether the veteran's unemployability is due solely to his 
service-connected PTSD rather than a combination of his PTSD 
and his nonservice-connected disabilities.  Accordingly, the 
Board has resolved all doubt in favor of the veteran and a 
disability rating of 100 percent is granted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Board notes that as a 100 percent evaluation has been 
granted under the old criteria, consideration of the 
veteran's disability under the new criteria of 38 C.F.R. 
§ 4.130, Diagnostic Codes 9411 (1998) has been rendered moot.

In Fenderson  v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  In this case, the 
Board believes that the evidence discussed above allows for 
the assignment of a 100 percent disability rating effective 
from August 1992, the date of the veteran's initial claim of 
entitlement to service connection.

Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for a 
right knee disorder, bilateral hearing loss, and a back 
disorder.

Applicable Law and Regulations 

Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  Service connection may also be 
granted for chronic disabilities, if shown to be manifested 
to a compensable degree within one year after the veteran was 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Finality/new and material evidence

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) (1998) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  
Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Right knee disorder

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a). Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

Factual Background

Service medical records from the veteran's initial period of 
service are negative for any treatment or complaints related 
to his right knee.  Upon separation in October 1971, an 
examiner noted normal for the veteran's lower extremities, 
and no history of knee problems were reported by the veteran.

Upon re-entering service in August 1984, the veteran reported 
a history of a broken leg in 1974, which required one week of 
hospitalization.

Service medical records reflect that in December 1984, the 
veteran was medically discharged after being diagnosed with 
osteoporosis of the right knee.  A Physical Standards Board 
found that he had a history of right knee problems prior to 
entering service, requiring an arthrogram in 1977.  A 
diagnosis of a painful right knee due to a probable old 
meniscal injury was noted, and the veteran was found to not 
meet the medical induction standards.

In February 1985, the veteran filed his initial claim of 
entitlement to service connection for a right knee condition.  
In May 1985, the RO denied this claim, as the veteran failed 
to appear for a scheduled VA examination.

In June 1987, the veteran filed to reopen his claim of 
entitlement to service connection for a right knee condition.  
In August 1987, the RO denied this claim on the basis that 
service medical records showed that a right knee problem 
existed prior to entry into service, and the veteran had 
submitted no evidence showing that his preexisting condition 
had been aggravated during his military service.

In August 1992, the veteran again filed to reopen his claim 
of entitlement to service connection for a right knee 
condition.  

A VA medical certificate dated in October 1992 shows a 
history of arthritis of the right knee with complaints of 
pain when walking down steps.  The veteran reported at the 
time that he had been experiencing continuous severe right 
knee pain for over ten months whenever he would walk up and 
down steps.  The physician noted that the veteran was 
negative for any evidence of swelling or redness from 
ligamentous anxiety.

Social Security records and other VA and private medical 
records also show ongoing treatment for arthritis of the 
right knee.

In July 1995, the veteran was provided with a hearing at the 
RO.  The veteran testified that he had originally injured his 
knee in an automobile accident in 1972, and was in a cast for 
the following nine months.  He also testified that following 
the removal of his cast, he experienced no residuals of his 
injury, and he was able to fully function.  He indicated that 
upon entering his second period of service, he informed the 
military that he had hurt his knee, but they found it to be 
okay upon examination, and let him reenter active duty.  He 
also indicated that after it began to hurt during morning 
runs, he was referred to a hospital and was diagnosed with 
osteoporosis of the right knee.  The veteran further 
indicated that the physical activities of calisthenics and 
morning runs aggravated his knee to such a point that it 
started to mess the ligament up.

At the May 1999 hearing, the veteran again testified that his 
knee problems did not began until his second period of 
service. He indicated that he was initially alright, but that 
the constant running and pounding on his knee created 
problems.  He testified that he was diagnosed with 
osteoarthritis or osteoporosis of the knee, which was a 
disqualifying condition, and he received an honorable 
discharge.

Analysis

The August 1987 rating decision which denied the veteran's 
claim of entitlement to service connection for a right knee 
disability was not appealed within the applicable one-year 
time period.  Thus, that decision became final. 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104, 20.200, 20.201, 20.202, 20.302, 
20.1103.  In order to reopen the claim, new and material 
evidence must have been submitted.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Evans.  After having carefully reviewed 
the evidence, the Board is of the opinion that the veteran 
has not submitted new and material evidence for the purpose 
of reopening his claim of entitlement to service connection 
for a right knee disorder.  

In his previous claim, the veteran had submitted evidence 
showing a history of a right knee disability.  The RO denied 
this claim on the basis that service medical records showed 
that his knee condition had preexisted service, and the 
veteran had not submitted any competent evidence showing that 
this condition was aggravated by service.  Since filing his 
most recent claim, the veteran has submitted additional 
evidence of treatment for arthritis of the right knee, as 
well as his own contentions that his current knee condition 
was aggravated by military service.

The Board recognizes the veteran's own contentions regarding 
aggravation.  However, the veteran as a layperson is not 
competent to provide a medical diagnosis or an opinion 
regarding medical causation.  Indeed, in Moray v. Brown, 
5 Vet. App. 211 (1993), the Court noted that lay persons are 
not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
for service connection.  In Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court specifically stated: "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C. 5108." 

To date, the veteran has still submitted no competent medical 
evidence that his right knee disorder was at all aggravated 
by his military service.  Therefore, as the veteran has still 
submitted no competent medical evidence showing that his 
right knee condition was aggravated by service, the Board 
finds that the veteran's new evidence is merely cumulative of 
previously submitted evidence, and therefore, not so 
significant that it must be addressed in order to fairly 
decide the merits of the claim.  Accordingly, the Board finds 
that new and material evidence has not been submitted, and 
the claim is not reopened.

Bilateral hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets pure tone and speech recognition criteria.  
Audiometric testing measures threshold hearing levels (in 
decibels) over a range of frequencies (in Hertz).  See, in 
general, Hensley v. Brown, 5 Vet. App. 155, 158 (1993). The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (1997).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

Factual Background

Upon entrance into service, the veteran reported no history 
of hearing loss.  On audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5

5
LEFT
5
0
5

10

Upon separation from service, the veteran again reported no 
history of hearing loss.  On audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

In May 1976, the veteran's pure tone thresholds were as 
follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
9
7
18
41
72
LEFT
3
0
4
9
9

Upon reenlistment in 1984, the veteran reported that he had 
no history of hearing loss.  On audiological evaluation, pure 
tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
30
60
65
LEFT
15
5
0
5
10

No discharge examination is of record from the veteran's 
second period of service.

In April 1990, the veteran filed his initial claim of 
entitlement to service connection for hearing loss.

In June 1990, the RO denied the veteran's claim, finding that 
the veteran's hearing loss in the right ear preexisted his 
second period of service, and there was no evidence that this 
condition was aggravated by service.  The RO further found 
that there was also no evidence at all of any hearing loss in 
the veteran's left ear.

In September 1992, the veteran filed to reopen his claim of 
entitlement to service connection for hearing loss.

VA outpatient and hospital records are negative for any 
treatment related to hearing loss.  Social Security records 
are also negative for any treatment or diagnoses related to 
hearing loss.

At the July 1995 hearing, the veteran testified that during 
his first period of service, his specialty was as a small 
arms repairman, which entailed exposure to gunfire.  He 
testified that he wore ear protection while in the United 
States, but indicated that it was not advisable at the time 
to wear such protection when he was in Vietnam.  The veteran 
reported that while in Vietnam, he was in an artillery 
battery, and was often standing extremely close to artillery 
fire.  He indicated that while both of his ears have been 
damaged, his right ear received the greatest exposure during 
service, and is where he has the greatest hearing loss.  He 
testified that at discharge, he was told that his right ear 
had become much worse than in his left ear, but that if it 
was recorded in the record he would have to stay in the 
military for evaluation, so he told them not to record it.  
The veteran reported that he has not received any treatment 
for his hearing loss recently, but said that he does usually 
wear a hearing aid.

Analysis

The June 1990 RO rating decision was not appealed within the 
applicable one-year time period.  Thus, that decision became 
final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.200, 
20.201, 20.202, 20.302, 20.1103.  In order to reopen the 
claim, new and material evidence must have been submitted.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Evans.

The Board is of the opinion that the veteran has not 
submitted new and material evidence for the purpose of 
reopening his claim of entitlement to service connection for 
bilateral hearing loss.  In the original rating decision, the 
RO denied the claim as there was no evidence of any 
aggravation of the veteran's right ear hearing loss in 
service, and no evidence of any hearing loss disability in 
the his left ear.  

Since filing his claim to reopen, the veteran has only 
submitted his own contentions that his right ear hearing loss 
was actually caused by his initial period of service, and his 
own contentions that he suffers from a hearing loss 
disability in his left ear.  However, as noted above, the 
veteran as a layperson is not competent to provide a medical 
diagnosis or an opinion regarding medical causation.  See 
Routen, 10 Vet. App. at 186; Moray, 5 Vet. App. at 211.

As the only recent evidence submitted by the veteran is his 
own contentions regarding his hearing loss, the Board must 
find that this evidence is merely cumulative of previously 
submitted evidence, and is not so significant that it must be 
addressed in order to fairly decide the merits of the claim.  
Therefore, the Board finds that new and material evidence has 
not been submitted, and the veteran's claim of entitlement to 
service connection for bilateral hearing loss is not 
reopened.


Back disorder

Factual Background

Upon entrance into service, an examiner noted "normal" for 
the veteran's spine and no history of back pain was reported 
by the veteran.  In August 1969, the veteran fell and injured 
his right iliac area.  He reported pain and some spasm in the 
lumbar region and area just superior to the post-iliac spine.  
He was diagnosed with muscle contusion and spasm of the back, 
and a ligamentous injury about the hip joint.  Subsequent 
complaints of hip pain were noted in the service medical 
records.  Upon separation, the veteran reported negative for 
any history of recurrent back pain, and an examiner noted 
normal for the veteran's spine.

Service medical records from the veteran's second period of 
service are negative for any treatment or complaints related 
to his back.

During a VA clinical examination in January 1990, the veteran 
reported a history of a back injury in service.

In April 1990, the veteran filed his initial claim of 
entitlement to service connection for a back injury.  In June 
1990, the RO denied this claim on the grounds that there was 
no evidence of a diagnosis of a back injury in service.

In September 1992, the veteran filed to reopen his claim of 
entitlement to service connection for a back injury.

Social Security and VA hospitalization records show ongoing 
complaints of and treatment for a low back disorder.

During the veteran's March 1994 hospitalization for PTSD, he 
was diagnosed with chronic low back pain, secondary to 
arthritis.  No further information was provided in the 
physician's report.

In July 1995, the veteran testified at his local hearing that 
he first injured his back in a fall in June 1969.  He 
indicated that he was unable to walk and was hospitalized for 
four to six days.  The veteran reported that at the time he 
felt pain in both his hip and his right lower back, which 
continued to hurt off and on after that incident.  He also 
reported that his back was often aggravated by having to 
carry ammunition and guns.  He testified that at the time of 
his discharge, he was not having any back problems, and did 
not have any further difficulties until the 1980's.  He also 
testified that he currently experiences a steady, constant 
pain in his back.

Analysis

The June 1990 rating decision was not appealed within the 
applicable one-year time period.  Thus, that decision became 
final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.200, 
20.201, 20.202, 20.302, 20.1103.  In order to reopen the 
claim, new and material evidence must have been submitted.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Evans.  

In his previous claim, the veteran had submitted evidence 
showing ongoing back problems.  The RO denied this claim on 
the basis that there was no evidence that his present back 
disorder was incurred in service.  

The Board is of the opinion that the veteran has not 
submitted new and material evidence for the purpose of 
reopening his claim of entitlement to service connection for 
a back disorder.  Since filing his new claim, the veteran has 
only submitted medical evidence of a present back disability, 
and his own contentions that his current disability is a 
result of his August 1969 fall.  To date, he has submitted no 
competent evidence showing that his present back disability 
is in any way related to his military service.

The Board recognizes the veteran's own belief that his 
current back disability is related to his August 1969 fall.  
However, the veteran as a layperson is not competent to 
provide a medical diagnosis or an opinion regarding medical 
causation.  Routen, 10 Vet. App. at 186; Moray, 5 Vet. App. 
at 211.

The Board also recognizes that the veteran's service medical 
records show complaints of low back pain and spasm after he 
fell in August 1969.  However, while the veteran was noted to 
have injured his right iliac, these records are negative for 
any actual diagnosis of a back injury.  Additionally, these 
records were already considered by the RO in the initial 
rating decision, and thus, cannot constitute new evidence 
sufficient to reopen the claim.

Therefore, the new evidence submitted by the veteran does not 
bear directly and substantially upon the specific matter 
under consideration, is merely cumulative of previously 
submitted evidence, and is not so significant that it must be 
addressed in order to fairly decide the merits of the claim.  
Accordingly, the Board finds that new and material evidence 
has not been submitted, and thus, the claim remains denied.

Additional Matters

The Board is aware that VA, in certain circumstances, may be 
obligated to advise the claimant of evidence that is needed 
to complete his application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In Graves v. 
Brown, 8 Vet. App. 522 (1996), the Court extended the 
Robinette analysis to situations, such as in this case, where 
new and material evidence is needed to complete an 
application for VA benefits. The Court in Graves held that:

...when a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material, but has not been 
submitted with the application, the 
Secretary has a duty under [38 U.S.C.A.] 
§ 5103 to inform the veteran of the 
evidence that is "necessary to complete 
the application."  Graves, 8 Vet. App at 
525.

The Board hereby advises the veteran that to complete his 
application to reopen the claims for service connection, the 
competent medical evidence referred to above must be 
submitted.  

Finally, the Board has considered the applicability of 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In Bernard, the 
Court held that before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.  

In adjudicating whether to reopen the veteran's claims for 
service connection, the RO applied the standard enunciated by 
the Court in Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).   See the August 1998 Supplemental Statement of the 
Case.  This standard has since been rendered invalid by the 
United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Board concludes that there has been no prejudice to the 
veteran, as, even under the Hodge test, the veteran's claims 
are not capable of being reopened.  With respect to due 
process considerations, the veteran was given the provisions 
of 38 C.F.R. § 3.156, which Hodge says must be applied, in 
the January 1995 Statement of the Case.  The veteran was also 
provided with two personal hearings.  The Board concludes 
that the veteran has been adequately informed of the basis 
for the RO's decision, that he was accorded ample opportunity 
to present his claim fully, and that any error by the RO in 
adjudicating the claims under the now invalidated Colvin 
standard could not have been prejudicial.  A remand so that 
the RO could apply the Hodge standard therefore would serve 
no useful purpose.  

In addition, the Board has taken into consideration the 
recent decision of the Court in Vargas-Gonzalez v. West, 
12 Vet. App. 321 (1999).  In that case, the Court held that a 
remand under Hodge would not be required if the underlying 
claim was not well grounded due to the absence of medical 
nexus evidence.  Such is the case in each of the veteran's 
claims for service connection.

ORDER

An increased evaluation, 100 percent, for the veteran's PTSD 
is granted, subject to the regulations governing the payment 
of monetary awards.

New and material evidence sufficient to reopen the veteran's 
claim for service connection for a right knee disorder not 
having been submitted, the benefit sought on appeal remains 
denied.

New and material evidence sufficient to reopen the veteran's 
claim for service connection for bilateral hearing loss not 
having been submitted, the benefit sought on appeal remains 
denied.

New and material evidence sufficient to reopen the veteran's 
claim for service connection for a back disorder not having 
been submitted, the benefit sought on appeal remains denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
  Words such as "considerable" and "severe" are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. 4.6 (1998).  It should also be noted that use of terminology such 
as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 4.2, 4.6 (1998).
  The United States Court of Appeals for Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court")  has stated the word "definite", as used in the old 
schedular criteria for a 30 percent evaluation, is a qualitative term rather than a quantitative term.  Hood v. 
Brown, 4 Vet. App. 301, 303 (1993).  However, the degree of impairment, which would lead to an award at 
the 30 percent level, can be quantified.  Cox v. Brown, 6 Vet. App. 459, 461 (1994).  In a precedent opinion, 
dated November 9, 1993, the VA General Counsel concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  "Definite" represents a degree of social and industrial 
inadaptability that is "more than moderate but less than rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  VA, 
including the Board, is bound by this interpretation of the term "definite."  38 U.S.C.A. § 7104(c) (West 
1991); 38 C.F.R. § 3.101 (1998).  
  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) [GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of mental health-illness." citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4th ed.), p.32.]  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal 
relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to keep a job).

  The Court's now invalidated position in Colvin was that evidence is "material" where it, first, is "relevant to 
and probative of the issue at hand" and, second, where it is of "sufficient weight or significance that there is a 
reasonable possibility that the new evidence, when viewed in the context of all the evidence, both new and 
old, would change the outcome."   

